Case 4:18-cv-00442-ALM-CMC Document 87-17 Filed 01/15/20 Page 1 of 8 PageID #: 2984




                      EXHIBIT 16
Case 4:18-cv-00442-ALM-CMC Document 87-17 Filed 01/15/20 Page 2 of 8 PageID #: 2985



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      Sherman Division


      ED BUTOWSKY, in his Individual              )
      And Professional Capacities                 )
                                                  )
             Plaintiff,                           )
                                                  )
      v.                                          )             Case No. 4:18-cv-00442-ALM
                                                  )
                                                  )
      DAVID FOLKENFLIK                            )
           et al                                  )
                                                  )
             Defendants.                          )
                                                  )


        PLAINTIFF’S SUPPLEMENTAL RESPONSES
      TO DEFENDANTS’ FIRST DISCOVERY REQUESTS
             Plaintiff, Ed Butowsky (“Plaintiff”), by counsel, pursuant to Rules 26(e) and 36 of

      the Federal Rules of Civil Procedure (the “Rules”) and the Federal Rules of Evidence

      (“FRE”), hereby serves the following Supplemental Responses to defendants, David

      Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook and Pallavi Gogoi

      (collectively, the “Defendants”) request for production of documents dated July 5, 2019

      (hereinafter, the “Discovery Requests”).

             Plaintiff restates and incorporates herein by reference his prior objections to the

      Discovery Requests, and supplements as follows:




                                                  1
Case 4:18-cv-00442-ALM-CMC Document 87-17 Filed 01/15/20 Page 3 of 8 PageID #: 2986



                  Supplemental Responses to Request for Production of Documents

              Responding to each numbered Request, Plaintiff states as follows:

        REQUEST FOR PRODUCTION NO. 7:

        All docwnents, including correspondence, emails, video and audio recordings, voicemail, and text

        messages, referenced in the Wheeler Complaint.


              RESPONSE:                These documents are in the possession of Wigdor and

      Wheeler.     Plaintiff has subpoenaed documents from Wigdor, and will produce all

      documents produced by Wigdor on receipt.

              SUPPLEMENTAL RESPONSE:                             All     documents        in     Plaintiff’s

      possession will be produced.




         REQUEST FOR PRODUCTION NO. 13:

         All documents, including correspondence, emails, video and audio recordings, voicemail, and text

         messages, constituting or reflecting communications between You on the one hand, and any former

         or cunent member of the Trump White House Cabinet or their current or former employees on the

         other.


              RESPONSE:                Objection – overbroad and unreasonable as to time frame

      and subject matter.

              Subject to the foregoing objections, Plaintiff will produce any and all documents

      that constitute or reflect communications between Plaintiff and any former or current

      member of the Trump White House Cabinet and their current or former employees

      between January 1, 2017 and August 1, 2017.




                                                         2
Case 4:18-cv-00442-ALM-CMC Document 87-17 Filed 01/15/20 Page 4 of 8 PageID #: 2987



             SUPPLEMENTAL RESPONSE:                              Objection       –     overbroad       and

      unreasonable as to time frame and subject matter.

             Subject to the foregoing objections, Plaintiff will produce any and all documents

      that constitute or reflect communications between Plaintiff and any former or current

      member of the Trump White House Cabinet and their current or former employees

      between July 10, 2016 and June 21, 2018.




        REQUEST FOR PRODUCTION NO. 21:

        All documents, correspondence, emails, video and audio recordings, voicemail, and text messages,

        constituting or reflecting communications between You on the one hand, and Fox News or

        FOXNews.com, including any of their officers, employees, agents, representatives, attorneys or

        any other individual or entity presently or formerly acting on their behalf, regarding actual or

        potential on-air appearances by You on Fox News.


             RESPONSE:                 Objection – relevance; overbroad as to time frame and

      subject matter.

             SUPPLEMENTAL RESPONSE:                              Objection – relevance; overbroad as

      to time frame and subject matter.

             Subject to the foregoing objections, Plaintiff will produce any and all responsive

      documents in his possession relating to the time July 10, 2016 and June 21, 2018.

      Plaintiff will also produce all documents obtained from Fox in response to Plaintiff’s

      subpoena to Fox.




                                                        3
Case 4:18-cv-00442-ALM-CMC Document 87-17 Filed 01/15/20 Page 5 of 8 PageID #: 2988




         REQUEST FOR PRODUCTION NO. 29:

         All social media posts, including but not limited to posts on Facebook, Twitter, Instagram,

         Snapchat, TikTok, Vimeo, YouTube, Reddit, Linkedln, Pinterest, and Tumblr, discussing or

         referring to the death of Seth Rich.


             RESPONSE:                   Objection – overbroad unduly burdensome. James Madison

      Project v. C.I.A., 2009 WL 2777961, at *4 (E.D. Va. 2009) (“a request for ‘all documents

      ‘relating to’ a subject is usually subject to criticism as overbroad since life, like law, is a

      ‘seamless web,’ and all documents ‘relate’ to others in some remote fashion.’ … Such a

      request ‘unfairly places the onus of non-production on the recipient of the request and not

      where it belongs – upon the person who drafted such a sloppy request.” (quoting Mass.

      v. U.S. Dep’t of Health & Human Servs., 727 F. Supp. 35, 36 n. 2 (D. Mass. 1989)); id.

      Big Voices Media, LLC. v. Wendler, 2012 WL 6021443, at *2 (M.D. Fla. 2012)

      (concluding that interrogatories that seek particulars regarding “any and all

      communications,” including oral communications, are unnecessary and excessively

      burdensome in part because the party propounding the interrogatories can obtain the

      information by depositions or document requests); High Point SARL v. Sprint Nextel

      Corp., 2011 WL 4036424, at *18 (D. Kan. 2011) (“This Court has found interrogatories

      that ask a party to identify ‘each and every fact’ or ‘all facts’ supporting its allegations to

      be overly broad and unduly burdensome.”); PIC Grp., Inc. v. Landcoast Insulation, Inc.,

      2010 WL 4791710, at *1-8 (S.D. Miss. 2010) (denying motion to compel response to

      interrogatory requesting responding party to identify each and every oral communication

      because it is unreasonably and unduly burdensome and the least efficient way to obtain

      such information); Allianz Ins. Co. v. Surface Specialties, Inc., 2005 WL 44534, at *8 (D.



                                                      4
Case 4:18-cv-00442-ALM-CMC Document 87-17 Filed 01/15/20 Page 6 of 8 PageID #: 2989



      Kan. 2005) (“Interrogatories should not require the answering party to provide a narrative

      account of its case.”).

             There is no way for Plaintiff to respond. This request is simply way to broad.

             SUPPLEMENTAL RESPONSE:                         Objection – overbroad and unduly

      burdensome; relevance.

             Plaintiff does not have access to “all social media posts … discussing or referring

      to the death of Seth Rich”. Plaintiff has done a search of Twitter, YouTube, Reddit and

      Tumblr using the search words “death” and “Seth Rich”. The following results were

      obtained:

             https://twitter.com/search?q=death%20Seth%20Rich&src=typd;

             https://www.youtube.com/results?search_query=death+seth+rich

             https://www.reddit.com/search/?q=death+Seth+Rich

             https://www.tumblr.com/search/Seth+Rich

      A search of Plaintiff’s Facebook returned no posts:

             https://www.facebook.com/pg/ebutowskypub/posts/?ref=page_internal



                                        Reservation of Rights

             Plaintiff reserves the right to amend and/or supplement his Supplemental

      Responses to Defendants’ Discovery Requests upon review of the responsive documents

      and upon receipt of responsive documents from Defendants and third-parties.



      DATED:         October 23, 2019




                                                  5
Case 4:18-cv-00442-ALM-CMC Document 87-17 Filed 01/15/20 Page 7 of 8 PageID #: 2990



                             ED BUTOWSKY,
                             In his Individual and Professional Capacities



                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:      (804) 501-8272
                                    Facsimile:      (202) 318-4098
                                    Email:          stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    Ty Clevenger, Esquire
                                    Texas Bar No. 24034380
                                    P.O. Box 20753
                                    Brooklyn, NY 11202-0753
                                    (979) 985-5289
                                    (979) 530-9523 (Fax)
                                    Email: tyclevenger@yahoo.com

                                    Counsel for the Plaintiff




                                           6
Case 4:18-cv-00442-ALM-CMC Document 87-17 Filed 01/15/20 Page 8 of 8 PageID #: 2991



                                 CERTIFICATE OF SERVICE

             I hereby certify that on October 23, 2019 a copy of the foregoing was emailed in

      PDF to counsel for the Defendants:

             Laura.Prather@haynesboone.com;

             Thomas.Williams@haynesboone.com.




                                  By:      /s/ Steven S. Biss
                                           Steven S. Biss (VSB # 32972)
                                           300 West Main Street, Suite 102
                                           Charlottesville, Virginia 22903
                                           Telephone:      (804) 501-8272
                                           Facsimile:      (202) 318-4098
                                           Email:          stevenbiss@earthlink.net
                                           (Admitted Pro Hac Vice)

                                           Ty Clevenger, Esquire
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, NY 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (Fax)
                                           Email: tyclevenger@yahoo.com

                                           Counsel for the Plaintiff




                                                  7
